EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter M. Jay on 13 May 2022.
The application has been amended as follows: 

In the Claims:
Claim 1, line 1: Replaced “casting longitudinal cast products” with --casting a longitudinal cast product--.

	Claim 1, line 3: Replaced “casting longitudinal cast products” with --casting the longitudinal cast product--.

	Claim 1, line 14: Replaced “casting” with --continue casting--.

	Claim 5, lines 2-3: Replaced “stopping entering molten metal into the mold (30).” with --stopping molten metal from entering into the mold (30).--.

	Claim 7, line 2: Replaced “claim 1” with --claim 6--.

Claim 8, line 2: Replaced “casting of longitudinal cast products” with --casting of a longitudinal cast product--.

	Claim 8, line 6: Replaced “supplying molten metal” with --supplying the molten metal--.

	Claim 8, line 10: Replaced “a cast product” with --the cast product--.

	Claim 8, line 11: Replaced “supplying molten metal” with --supplying the molten metal--.

	Claim 12, line 3: Replaced “a thermal image” with --the thermal image--.

	Claim 14, line 2: Replaced “comprising means for” with --further comprising--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art, either taken alone or in combination, fails to teach:
determining at least three non-overlapping temperature ranges comprising a first temperature range, a second temperature range and a third temperature range,
determining a peak temperature in the thermal image;
comparing the peak temperature with the at least three temperature ranges; and 
a.) when the peak temperature is comprised in the first temperature range, continue casting the cast product (90),
b.) when the peak temperature is comprised in the second temperature range, displaying an information indicative of a maintenance requirement of the casting apparatus (10) and carrying out maintenance of the casting apparatus (10) after the cast product (90) is cast and before a subsequent casting operation is carried out,
c.) when the peak temperature is comprised in the third temperature range, aborting the
casting of the currently cast cast product (90) and displaying an information indicative of an emergency shutdown, in combination with the rest of the limitations of claim 1.

	The closest art of record is Saito et al. (JP 2002-028764 A; listed in the IDS filed 22 July 2021; hereinafter “Saito”).
	Saito teaches:
	A method for casting longitudinal cast product comprising:
	casting the longitudinal cast product in a semi-continuous manner using a direct chill (DC) casting apparatus having a mold (see Figs. 5 and 9), wherein the mold has top and bottom openings and is configured to at least partially solidify molten metal that is entered into the mold via the top opening and to output the cast product via the bottom opening (see Figs. 5 and 9),
	recording a thermal image of the cast product that is output via the bottom opening (see abstract and Fig. 5).

	Saito fails to teach:
determining at least three non-overlapping temperature ranges comprising a first temperature range, a second temperature range and a third temperature range,
determining a peak temperature in the thermal image;
comparing the peak temperature with the at least three temperature ranges; and 
a.) when the peak temperature is comprised in the first temperature range, continue casting the cast product (90),
b.) when the peak temperature is comprised in the second temperature range, displaying an information indicative of a maintenance requirement of the casting apparatus (10) and carrying out maintenance of the casting apparatus (10) after the cast product (90) is cast and before a subsequent casting operation is carried out,
c.) when the peak temperature is comprised in the third temperature range, aborting the
casting of the currently cast cast product (90) and displaying an information indicative of an emergency shutdown, and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed without the benefit of Applicant’s disclosure.

	Claims 2-7: Depend either directly or indirectly from claim 1.

	Claim 8: The prior art, either taken alone or in combination, fails to teach:
	an electronic control system that is configured to determine a peak temperature in the thermal image and compare the determined peak temperature with at least a first temperature range, a second temperature range and third temperature range, to control metal supply via the metal supply system and to control a vertical movement of the starter block,
	wherein the electric control system controls the metal supply system and the starter block such as to produce the cast product when the peak temperature is comprised in the first temperature range,
	wherein the electronic control system controls the metal supply system and the starter block such as to produce the cast product and controls the information output system to output an information indicating that maintenance of the casting apparatus is necessary when the peak temperature is comprised in the second temperature range,
	wherein the electronic control system controls the metal supply system to stop supply of molten metal from the reservoir into the mold cavity such as to abort casting of the cast product, when the peak temperature is comprised in the third temperature range, in combination with the rest of the limitations of claim 8.

	Claims 9-14: Depend directly from claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        13 May 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735